Citation Nr: 0204158	
Decision Date: 05/06/02    Archive Date: 05/14/02	

DOCKET NO.  92-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to an increased (compensable) evaluation for 
chronic prostatitis, secondary to a urethral condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  A May 1990 rating decision denied the veteran an 
increased (compensable) evaluation for his service-connected 
prostatitis.  A September 1991 rating decision denied the 
veteran service connection for impotence.

This claim was before the Board in October 1992 and in July 
1996.  On both occasions it was remanded to the RO for 
further development.  This case has been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Impotence was not demonstrated during service and is not 
the result of, and has not been aggravated by, service-
connected prostatitis.

3.  The veteran requires continuous drug therapy for his 
prostatitis.




CONCLUSIONS OF LAW

1.  Impotence was not incurred in or aggravated by wartime 
service and is not proximately due to or the result of 
service-connected prostatitis.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).

2.  The schedular criteria for a 10 percent evaluation for 
prostatitis have been met.  38 U.S.C.A. §§ 1155 (West 1991), 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 
4.115a, and Part 4, Diagnostic Code 7527 (as in effect prior 
to February 17, 1994); Diagnostic Code 7527 (as in effect 
from February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Impotence
A.  Factual Background

In order to establish direct service connection for a disease 
or disability it must be demonstrated that the claimed 
disorder was incurred in or aggravated by military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this case, the 
veteran's service medical records are negative for any 
complaints and/or findings of impotence and the veteran has 
not contended that impotence had its onset therein.

It is the veteran's primary contention that his impotence is 
secondary to his service-connected prostatitis.  A grant of 
secondary service connection requires that it be shown that 
the disorder in issue is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here the post service evidence of record includes private 
clinical records received in March 1990 which include a 
diagnostic evaluation in February 1980, which noted that for 
several months the veteran had been having problems obtaining 
an erection.  An August 1991 letter from the veteran's 
private physician, Julio M. Ossorio, M.D., reports that the 
possibility of impotence due to antihypertensive therapy is 
clinically documented, but notes that the veteran's problem 
with impotence preceded this therapy and has continued since 
this therapy.  Dr. Ossorio expressed his belief that, in 
effect, antihypertension therapy should be eliminated as a 
possible cause of the veteran's impotence.  He furthermore 
noted, based on his experiences as a urologist since 1977, 
that "multiple patients with impotence...have improved after 
therapy for prostatitis."  He added that the exact mechanism 
of why this occurs is not completely clear in the literature 
but that in practice it definitely occurs.  He further stated 
that "impotence secondary to prostatitis is a definite 
reality in urological practice."

At his personal hearing on appeal in August 1991 the veteran 
testified that he suffers from impotence and has received 
testosterone therapy from a private physician.  The veteran's 
testimony was accepted by the hearing officer as a claim for 
secondary service connection for impotence.

On a VA examination in January 1993 the veteran was noted to 
have a history of chronic prostatitis with difficulty voiding 
as well as a history of impotence over the last 8 years.  The 
veteran was also noted to suffer from hypertension controlled 
by diet.  The veteran complained of difficulty in achieving 
an erection, beginning  about 10 years ago, and progressing 
to total loss of erection about 8 years ago.  Following a 
physical examination of the phallus and testes it was 
concluded that the veteran's impotence was organic, probably 
secondary to vaso-occlusive disease from history of 
hypertension, smoking and atherosclerosis.  It was further 
noted on diagnostic testing that the veteran had somewhat 
high FSH/LH levels but that the veteran's impotence had been 
unresponsive to testosterone injections.

On a VA examination in May 1997 the veteran was noted to have 
a long history of chronic prostatitis and male sexual 
dysfunction.  It was reported that the veteran had been 
referred to the VA urology clinic in 1991 and underwent a 
complete workup for BPH (benign prostatic hypertrophy) and 
for impotence and that the only positive findings were 
increases in FSH and LH.  It was noted that the veteran was 
treated with Hytrin PO and IM testosterone without 
improvement in male sexual dysfunction and that presently he 
is treated by a private physician with Hytrin and 
testosterone patches.  This treatment, while reportedly 
markedly improving his voiding function, had not improved his 
ability to obtain erections.  The examiner noted that the 
veteran was seeking an evaluation for his urologic problems 
because he believes that his symptoms started when he was on 
active duty.  Physical examination revealed a well-developed, 
well-nourished individual with negative abdominal examination 
and small bilateral testes without any evidence of hernia or 
mass.  There was no evidence of penile abnormality.  The 
veteran's VA examiner noted that the veteran had normal 
rectal sphincter tone and that his prostate was Grade I/IV, 
rubbery without nodules.  The examiner observed that the 
veteran has been treated with injections of testosterone and 
at present is being treated with a testosterone patch.  The 
examiner concluded as a diagnostic impression that the 
veteran's main problem was his sexual dysfunction, most 
probably secondary to vasculogenic problems, that has been 
treated for several years with injections of testosterone and 
patches without good improvement.  He also concluded that the 
veteran's impotence was "not related to prostatitis."

A November 2001 statement from J. Rivera-Herrera, M.D., 
indicates that the veteran, his patient, has a history of 
high blood pressure, chronic prostatitis, and hypogonadism 
with testicular atrophy secondary to mumps exposure.  He has 
longstanding episodes of irritative as well as burning 
symptoms which have been associated with the chronic 
prostatitis.  He has benign prostatic hypertrophy.  He has 
been treated with hormones for the hypogonadism secondary to 
the mumps.  The doctor states that the veteran's sexual 
dysfunction has improved with hormone replacement.




Analysis

The evidence of record as summarized above clearly 
demonstrates that the veteran's impotence was not manifested 
in service or for many years thereafter.  The onset of this 
disorder according to the clinical record and history 
provided by the veteran was not until the early to mid- 
1980's, approximately 30 years after the veteran's discharge 
from service.  The veteran does not claim that it began in 
service.

With respect to the veteran's contention that his impotence 
is secondary to his service-connected prostatitis, two VA 
physicians have separately considered the cause of his 
impotence.  On VA examination in January 1993 his examiner 
opined that the veteran's impotence was secondary to factors 
other than his service-connected prostatitis, specifically 
his history of hypertension, smoking and atherosclerosis.  It 
was also the opinion of his May 1997 VA examiner, after a 
comprehensive review of the veteran's history, that his 
impotence was "not related" to his prostatitis.  The use of 
the phrase "not related" here is interpreted by the Board 
to preclude both causation and aggravation.  

We acknowledge that the veteran's private physician, 
Dr. Ossorio, has stated that in his practice as a urologist 
he has seen many patients with impotence who have had 
improvement with prostatic therapy and that impotence 
secondary to prostatitis is a definite reality in urological 
practice.  However, these assertions are in the nature of 
general observations and do not specifically relate the 
veteran's impotence to his service-connected prostatitis.  
Moreover, the veteran's prostatitis has been treated with 
good result, while his impotence has persisted.  Thus the 
veteran's case does not appear to belong to the group 
described by Dr. Ossorio.  As such, Dr. Ossorio's statements 
are less convincing than the conclusions of both VA examiners 
that the impotence was the result of vascular disease, which 
is not service-connected.  Dr. Rivera-Herrera's recent 
statement does not offer any opinion as to the cause of the 
sexual dysfunction, though he notes it has improved with 
hormone therapy.

In view of the above, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, service 
connection for impotence on either a direct or secondary 
basis is not warranted.

2.  Increased Evaluation for Prostatitis
Factual Background

Service medical records show the veteran was evaluated and 
treated for complaints of urethral discharge in June 1952 and 
February 1953.  In March 1953 the veteran presented with 
complaints of chronic urethral discharge, nocturnal emission 
and swelling of his testicles.

Post service the veteran was hospitalized at a VA facility in 
August 1955 for problems with a sensation of incomplete 
voiding.  A complete genitourinary survey revealed no 
evidence of any pathology.  No organic pathology was the 
diagnosis at discharge.

In a letter dated in January 1957 a physician with the 
University of Puerto Rico, University Student's House 
Service, informed VA that the veteran was evaluated and 
treated in 1954 for complaints of left testicular pain and a 
reported history of prostatitis in service.  It was further 
noted that chronic prostatic vesiculitis was diagnosed in 
September 1956.

On VA examination in February 1960 the veteran reported 
treatment for urethritis and prostatitis in service as well 
as treatment by a private urologist for prostato-
seminovesiculitis.  Following evaluation, significant for a 
left varicocele and findings of pus on a prostatic smear, 
chronic prostatitis was diagnosed.

By a rating decision in February 1960 service connection for 
chronic prostatitis was established.  This disorder was rated 
noncompensably disabling under Diagnostic Code 7527 of VA's 
Schedule for Rating Disabilities.

Private treatment records received in March 1990 include 
medical consultations dated in September 1985 and August 1986 
which record that the veteran has a history of recurrent 
prostatitis for which he has been treated by multiple 
physicians to include treatment at a VA hospital.  It was 
specifically noted in September 1985 that the veteran 
reported voiding and emptying his bladder without difficulty.  
He said he had no dysuria, urinary frequency or nocturia.  He 
also reported minimal spotting with staining of his underwear 
for a few months.  On physical examination the prostate was 
flat, around 15 to 20 grams, rubbery in consistency, 
nontender, without any lumps or nodules.

In a letter dated in 1989 the veteran's private physician 
noted that he saw the veteran in June 1986.  The veteran's 
prostate was normal at that time and prostatic secretions 
were clear with no evidence of infection.

At a personal hearing in August 1991 the veteran said that 
symptoms attributable to his prostatitis have increased in 
severity.  He describes his symptoms as swelling and 
testicular pain, discharge, pain with urination, solid semen, 
palpations in the area of his groin and blood spots in his 
urine.  The veteran testified that he has been under 
continuous treatment for his prostatic condition.

On VA examination in January 1993 the veteran reported a long 
history of difficulty voiding.  He complained of nocturia 
times 1-2, dysuria, occasional urine urgency without urge, 
incontinence, hesitancy, decreased force of stream and 
dribbling.  He said that he has mucorrhea per urethra and 
occasionally left testicular pain.  On physical examination 
the veteran's prostate was assessed as about 30 grams.  It 
was smooth with no nodules and somewhat tender to digital 
palpation.  There were whitish, mucoid, expressed prostatic 
secretions.  The veteran's daytime frequency of voiding was 3 
to 4 times/day.  Nocturia was 1-2.  There was no pyuria.  The 
veteran demonstrated perineal pain, lower abdominal and 
suprapubic pain, orchialgia, and lower back pain.  Volume 
voided on diagnostic test was 900 cc with peak flow of 24 
cc/sec.  Chronic prostatitis was diagnosed.

The veteran presented to a VA urology clinic in December 1992 
with complaints of a sensation of urine retention, dysuria, 
hesitancy, left testicle pain and "sperm at urine."  The 
veteran was provided a cystometrogram to rule out 
transitional cell carcinoma, which was negative for malignant 
cells.

On VA examination in May 1997 the veteran was noted to have a 
long history of chronic prostatitis and male sexual 
dysfunction as well as a history of being treated by several 
private urologists.  His current private physician was noted 
to be treating the veteran with Hytrin, 10 milligrams at HS.  
The veteran stated that his voiding had markedly improved.  
On rectal examination the veteran had normal sphincter tone.  
His prostate was Grade I/IV, rubbery without nodules and 
during the evaluation he referred that he needed to void.  A 
uroflow was performed and he voided 800 cc with a peak flow 
of 17.7 and bladder scan showed that he completely emptied 
the bladder.  He voided 800 cc within 80 seconds.  It was 
noted that a review of his clinical records showed that he 
had an EMG in April 1993 that did not show any unstable 
bladder.  A December 1996 urine test was reported to be 
within normal limits although a culture at that time showed a 
possible infection.  The examiner concluded that his 
diagnostic impression was that the veteran's main problem was 
his sexual dysfunction.  He added that the veteran had an 
early benign prostatic hypertrophy but that it had been well 
managed with Hytrin as is shown by the flow that was 
performed during the examination.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, it is noted that the criteria for rating 
genitourinary disorders have changed while this case has been 
pending at the Board.  Under the applicable criteria in 
effect prior to February 17, 1994, the residual of prostate 
injuries, surgery, infections, or hypertrophy are evaluated 
as chronic cystitis, in accordance with resulting functional 
disturbance of the bladder, under the provisions of 
Diagnostic Code 7512.  38 C.F.R. Part 4, Code 7527 (1993).  A 
noncompensable evaluation is warranted for mild, chronic 
cystitis. A 10 percent evaluation requires moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency.  A 
20 percent evaluation requires moderately severe chronic 
cystitis with diurnal and nocturnal frequency with pain, and 
tenesmus.  A 40 percent evaluation is appropriate for severe 
chronic cystitis with urination and intervals of 1 hour or 
less and a contracted bladder. A 60 percent evaluation is 
appropriate where incontinence exists, requiring constant 
wearing of an appliance.  38 C.F.R. Part 4, Code 7512 (1993).

The criteria for evaluating prostatitis have now been 
changed.  Under the applicable criteria in effect on or after 
February 17, 1994, prostate gland injuries, infections, 
hypertrophy, postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. Part 4, Code 7527.  Voiding 
dysfunction characterized by urinary frequency with a daytime 
voiding interval between 2 and 3 hours or awakening to void 
two times per night warrants a 10 percent evaluation.  A 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 or 4 times per night warrants a 20 percent 
evaluation.  A daytime voiding interval of less than 1 hour 
or awakening to void 5 or more times per night warrants a 
40 percent evaluation.  38 C.F.R. § 4.115a.  Urinary tract 
infection requiring long-term drug therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management warrants a 20 
percent evaluation.  38 C.F.R. § 4.115a.  In every instance 
where the schedule does not provide a 0 percent evaluation 
for a diagnostic code a 0 percent evaluation shall be 
assigned when the requirements of a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

With regard to the veteran's overall symptomatology, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in 
assigning different disability evaluations, the critical 
element is that none of the symptomatology for the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

In this case, the veteran has not presented any medical 
evidence showing that his service-connected prostatitis has 
resulted in significant functional impairment of the 
genitourinary system.  Recent clinical records are absent of 
any findings associated with this disorder beyond indication 
of a possible urinary tract infection in 1996.  Specifically, 
there are no findings of any voiding problems on VA 
examinations in January 1993 and May 1997.  Diurnal and 
nocturnal frequencies were 3-4, and 1-2 times, respectively, 
with no pyuria, in January 1993.  On VA examination in 1997, 
the veteran reported markedly improved voiding.  While the 
veteran has testified that he has pain with urination and 
hematuria (blood in his urine) his assertions are not 
supported by the clinical record, which discloses that his 
voiding is essentially uncomplicated.

The clinical record however does show that the veteran 
requires medical management for improvement in his bladder 
outlet obstruction symptoms.  The veteran testified that he 
has been under long-term treatment with a number of 
urologists, both private and VA.  He has also reported a long 
history of difficulty voiding and is currently prescribed 
Hytrin to obtain increase in urinary flow.  The Board finds 
that the veteran's requirement for medical management of his 
voiding condition, along with reported nocturia of up to 2 
times per night, more nearly approximates the criteria for a 
10 percent rating, but no more, for his service-connected 
disorder pursuant to the provisions of Diagnostic Code 7527 
under the revised rating criteria.  Here we note that the 
veteran has not evidenced recurrent symptomatic infection 
related to his service-connected prostatitis, which is 
requisite for the 20 percent evaluation. 

In reaching this determination the Board is cognizant of the 
fact that during the pendency of this appeal the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
imposes on VA an obligation to inform the claimant of the 
evidence needed to substantiate and complete a claim, provide 
additional assistance in developing facts pertinent to a 
claim as well as providing for new notification provisions.  
However, under the circumstances of this case, a remand to 
inform or notify the veteran about the new law is not 
warranted because the RO has already informed him of the 
applicable laws and regulations and medical evidence 
necessary to substantiate his claim in the statement of the 
case and supplemental statement of the case furnished to him.  
Moreover, the veteran has been provided VA medical 
examinations specifically in connection with his claims and 
it appears that all pertinent evidence identified by the 
veteran has been associated with the claims file.  Thus, 
under the circumstances, the VA has satisfied its duty to 
notify and assist the veteran in this case and no further 
assistance to the veteran is required.

ORDER

Service connection for impotence is denied.

An increased evaluation of 10 percent for chronic 
prostatitis, secondary to a urethral condition, is granted 
subject to the laws and regulations governing monetary 
allowances.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

